Citation Nr: 1047586	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served with the Massachusetts National Guard with 
active duty for training from October to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in Boston, 
Massachusetts, which denied service connection.  

The appellant testified with his wife S.W. before the undersigned 
at a November 2010 hearing at the RO.  A transcript has been 
associated with the file.


FINDING OF FACT

The appellant has a current psychiatric disability, diagnosed as 
Depression NOS and Anxiety NOS, which was incurred during a 
period of active duty for training.


CONCLUSION OF LAW

The appellant's psychiatric disability, diagnosed as Depression 
NOS and Anxiety NOS, was incurred in active duty for training.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on the claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. 
Cir. 2007).

II. Service Connection

The appellant contends that he suffered a mental breakdown when 
beginning active duty training for the Massachusetts National 
Guard and that he continues to suffer from an acquired 
psychiatric disorder.  For the reasons that follow, the Board 
concludes that service connection is warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant's present disability is not contested.  The 
appellant has sought treatment for years.  A December 2008 letter 
from a VA psychiatrist indicates that the appellant presently 
bears a diagnosis of Depression NOS and Anxiety NOS.  The 
psychiatrist also indicates that the appellant underwent detailed 
neuro-psychological assessment that found functioning in the 
impaired range (1st percentile or less in several areas).  The 
evidence regarding the first element of service connection is 
well established.

The appellant seeks to establish service connection for a 
disability incurred in a period of active duty for training 
(ACDUTRA).  He testified that he reported for duty and began 
hearing voices on the first night of his ACDUTRA.  The 
appellant's memory for his period of ACDUTRA was poor, and he 
could not recall most of the events of his brief period of 
training.  He did state that the sudden psychiatric problems were 
the reason for his separation from service.  The appellant's DD 
214 shows that the appellant reported for Active Duty for 
Training on October 18, 1978, and was recommended for discharge 
on October 26, 1978.  Separation from ACDUTRA was accomplished on 
November 1, 1978.  

In general, "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination."  38 U.S.C. § 1111, see also 38 C.F.R. § 
3.304(b).  However, status as a "veteran," as defined by 38 
U.S.C. § 101(24), must be shown before the presumption of 
soundness is applicable.  Paulson v. Brown, 7 Vet.App. 466 
(1995).  

Status as a veteran includes active military, naval, or air 
service and any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d).  In order to establish 
status as a veteran for a period of ACDUTRA within the meaning of 
§ 101(24), "the appellant must establish that he was 'disabled 
... from a disease or injury incurred or aggravated in the line 
of duty.'"  Mercado-Martinez v. West, 11 Vet.App. 415, 419 
(1998) (citing Paulson v. Brown, 7 Vet.App. 466, 470 (1995)).  
Preexisting injuries or diseases are "considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a), (b).

The appellant may not benefit from presumptions of service 
connection (38 C.F.R. § 3.307, 3.309), the presumption of 
soundness (38 C.F.R. § 3.304) or the presumption of aggravation 
(38 C.F.R. § 3.306).  Thus, the Board must determine whether the 
appellant at least as likely as not has a disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.

The appellant's service treatment records are unavailable.  The 
RO conducted searches for these records.  In February 2009, the 
RO entered a formal finding of unavailability of the appellant's 
service treatment records into the claims file.  

While the appellant's service treatment records are not of 
record, a Report of Separation and Record of Service (NGB Form 
22) is of record.  Following his separation from ACDUTRA, the 
appellant was separated from the Massachusetts National Guard 
effective December 1, 1978.  The authority and reason for 
separation was listed as "Para 7-9ad, NGR 600-200 Unable to 
complete IADT."  

The Board has reviewed National Guard Regulation (NGR) 600-200, 
as in effect in October to December 1978.  This regulation 
pertained to enlisted personnel management.  "IADT" refers to 
initial active duty training.  Paragraph 7 covers a wide variety 
of personnel issues and provides various forms of discharge and 
different reasons for separation in subparagraph 9.  Under 
subparagraph 9ad, the authority listed on the appellant's NGB 
Form 22, discharge is accomplished for any individual who for any 
reason not stated elsewhere are unable to complete the prescribed 
IADT program.  Also of note is subparagraph 9u, which provides 
for discharge of those individuals for failure to meet enlistment 
standards, including those members not medically qualified under 
procurement medical fitness standards when accepted for initial 
enlistment or who become medically disqualified under these 
standards prior to entry on IADT.  Finally, Paragraph 9p 
addresses discharges for physical disability due to injury or 
illness, as opposed to mental or medical disability.  Thus, 9u 
covers any preexisting medical disqualification and 9p covers 
physical disability due to injury or illness.  There is no 
specific paragraph for mental disability, which appears to fall 
into the any reason not elsewhere provided for category of 9ad.  
In essence, had the appellant suffered from a preexisting 
condition, the appellant would have been discharged under 
Paragraph 7-9u, not 7-9ad, which he received.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board acknowledges that the appellant 
is competent to give evidence about what he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Although the 
appellant's memory is poor, he may still competently and credibly 
report sudden psychiatric symptoms that began when he arrived for 
training.  The authority for his discharge is not one for a 
preexisting condition.  His records are otherwise unavailable.  
Resolving reasonable doubt in favor of the appellant, the Board 
finds that the appellant began suffering psychiatric symptoms 
during ACDUTRA.  See Gilbert.  

The appellant has also testified that his psychiatric problems 
have continued since service to the present.  The appellant may 
offer competent lay evidence relating his disability to service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The December 2008 letter from the VA psychiatrist also indicates 
that the appellant had reported a credible history and that he 
suffered a psychotic break on arriving for training.  The letter 
also appears to consider the appellant's current psychiatric 
disabilities to be related to his inservice psychiatric symptoms 
as it indicates that the appellant did not seek treatment after 
service as he was not referred for care, was unaware of treatment 
options and due to stigma, that he was unable to maintain more 
than menial employment and has been in treatment for years.  The 
letter then lists his current diagnoses.  

As such, the Board finds that the evidence relating the 
appellant's current Depression NOS and Anxiety NOS disabilities 
to service is at least in equipoise.  In sum, the Board finds 
that the appellant was medically fit prior to his ACDUTRA, 
suffered a psychotic break during ACDUTRA and has a current 
psychiatric disability as a result.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Service 
connection is warranted.  See Hickson.  


ORDER

Entitlement to service connection for Depression NOS and Anxiety 
NOS is granted.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


